Citation Nr: 0635299	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  95-25 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to service connection for breathing problems, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1975, and from September 1990 to May 1991.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating action that 
denied service connection for breathing problems, claimed as 
due to undiagnosed illness (associated with Persian Gulf War 
service), pursuant to 38 U.S.C. (U.S.C.A., for the Board's 
purposes) § 1117.  The veteran's representative filed a 
notice of disagreement (NOD) on his behalf in June 1998.  The 
RO issued a statement of the case (SOC) in February 2000, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in March 2000.

In July 2002, the veteran testified during a video conference 
hearing before a Veterans Law Judge; a transcript of that 
hearing is of record.  In September 2002, the Board ordered 
additional development for the veteran's claim (pursuant to 
legal authority and Board procedures then in effect).  

In August 2003, the Board remanded the veteran's claim to the 
RO for additional development.  After completion of the 
requested development, the RO continued the denial of the 
veteran's claims (as reflected in a September 2005 
supplemental SOC (SSOC)), and transferred the claims file 
back to the Board. 

In a February 2006 letter, the Board notified the veteran 
that the Veterans Law Judge who conducted his July 2002 video 
conference hearing was no longer employed by the Board, and 
advised him of the opportunity to provide testimony before a 
current Veterans Law Judge with the Board.  In his February 
2006 response, the veteran requested a hearing before a 
Veterans Law Judge at the RO (Travel Board hearing) .  

In May 2006, the Board remanded this matter to the RO to 
schedule the veteran for a Travel Board hearing.  In August 
2006, the veteran testified during a Travel Board hearing 
before the undersigned Veterans Law Judge; a transcript of 
that hearing is of record.  Thereafter, the RO returned the 
matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

3.  The veteran's current breathing problems have been 
medically attributed to a known clinical diagnosis of sleep 
apnea, the veteran's only current respiratory problem.


CONCLUSION OF LAW

The criteria for service connection for breathing problems, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117, are not 
met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(1995-2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the service connection claim on appeal has been 
accomplished.  

Post-rating letters dated in May 2001 from the RO, and in May 
2004 from the Appeals Management Center (AMC) collectively 
notified the veteran and his representative of VA's 
responsibilities to notify and assist him in his service 
connection claim, and contained requests to advise the RO as 
to whether there was medical evidence showing treatment for 
the claimed disability manifested by breathing problems.  The 
May 2001 and May 2004 letters also provided notice of what 
was needed to establish entitlement to service connection for 
breathing problems, claimed as due to undiagnosed illness or 
other qualifying chronic disability.  After these letters, 
the veteran and his representative were afforded an 
opportunity to respond before the RO readjudicated the claim 
(as reflected in the September 2005 SSOC).  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claim for 
entitlement to service connection for breathing problems and 
has been afforded ample opportunity to submit such 
information and evidence. 

The Board also finds that post-rating notice letters dated in 
May 2001 and May 2004 satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained that the claimant, and what evidence, if 
any, will be obtained by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The May 
2001 and May 2004 letters informed the veteran of his rights 
in the VA claims process and advised that VA is required to 
make reasonable efforts to request evidence necessary to 
support his service connection claim including VA medical 
records, records from a private physician or facility, and 
records from all Federal agencies.  The RO and AMC letters 
also requested that the veteran identify, and provide the 
necessary releases for, any medical providers from whom he 
wished VA to obtain and consider as evidence.  In the May 
2004 letter, the AMC requested that the veteran provide any 
evidence in his possession that pertains to the claim on 
appeal. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of:  (1) the evidence that is needed to substantiate 
a claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claims.  As discussed above, 
all four content of notice requirements have been met in this 
appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
However, such makes sense, inasmuch as the November 1997 
rating action on appeal pre-dates the enactment of the VCAA 
by more than three years.  Moreover, the Board finds that, in 
this appeal, any delay in issuing section 5103(a) notice was 
not prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his service 
connection claim was fully developed and re-adjudicated after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) (rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  As indicated above, the RO 
gave the notice of what was required to substantiate his 
claim, and the veteran was afforded an opportunity to submit 
information and/or evidence pertinent his claim.  Following 
the issuance of the most recent, May 2004 AMC letter-which 
substantially completed the VCAA's notice requirements-the 
veteran was afforded yet another opportunity before his claim 
was readjudicated more than one year later (as reflected in 
the September 2005 SSOC).  Neither in response to the 
documents cited above, nor at any other point during the 
pendency of this appeal, has the veteran or his 
representative informed the RO or AMC of the existence of any 
evidence-in addition to that noted below-that needs to be 
obtained prior to appellate review.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
While the RO or AMC has not notified the veteran of the 
criteria governing degree of disability or effective date, on 
these facts, such omission is harmless.  Id.  Because the 
Board's decision herein denies entitlement to service 
connection for breathing problems, no effective date will be 
assigned.  Accordingly, there is no possibility of prejudice 
to the veteran under the notice requirements of 
Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
on the service connection claim currently under consideration 
has been accomplished.  The RO and AMC have made reasonable 
and appropriate efforts to assist the veteran in obtaining 
all evidence necessary to substantiate his service connection 
claim, to include obtaining service medical records, private 
treatment records, and available post-service VA medical 
records dated through 2002.  The veteran was afforded a 
comprehensive VA examination, dated in May 2004 with 
associated addendum dated in September 2005, in connection 
with his claim for service connection for breathing problems, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability.  The examination and addendum reports 
have been associated with the record.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the claim.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the service 
connection claim on appeal at this juncture, without 
directing or accomplishing any additional notification and/or 
development action.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. § 
1117(f); 38 C.F.R. § 3.317(d).  

The Board notes that, during the pendency of this appeal, 
Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  
In the revised statute, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded to 
include (a) undiagnosed illness, (b) a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
Effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes.  38 C.F.R. § 
3.317(a)(2).  The Board notes that the veteran was provided 
notice of the revised legal authority via the September 2005 
SSOC.

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent during the presumptive period 
prescribed by the Secretary.  The Board notes that the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement to compensation 
to be established is December 31, 2006.  38 C.F.R. § 
3.317(a)(1)(i).  Furthermore, the chronic disability must not 
be attributed to any known clinical disease by history, 
physical examination, or laboratory tests.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).



Signs or symptoms that may be manifestations of an 
undiagnosed illness or a chronic multi-symptom illness 
include the following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 U.S.C.A. § 1117(g).

In this case, the veteran served in the Southwest Asia 
Theater of Operations from October 1990 to April 1991.  
Consequently, the Board finds that he is a Persian Gulf War 
veteran within the meaning of the applicable statute and 
regulation.  The Board must now determine whether the 
veteran's claimed breathing problems can be classified as a 
"qualifying chronic disability" that became manifest either 
during the veteran's Persian Gulf War service or to a degree 
of 10 percent or more after separation from service.  
Following a review of the medical evidence of record in light 
of the above criteria, the Board finds that the record does 
not provide a basis for service connection for breathing 
problems as a manifestation of undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. § 
1117.

Service medical records are devoid of any complaints of 
breathing problems as well as treatment or diagnosis of a 
respiratory disability.  A March 1974 service treatment 
record showed complaints of shortness of breath as well 
productive cough and listed an impression of upper 
respiratory infection.  Service separation examination 
reports dated in May 1975 and April 1991 each noted that the 
veteran's lungs were normal.  

Reserve service medical records dated in November 1993 listed 
an assessment of bronchitis as well as mechanical chest pain.  
In a December 1993 VA examination report, the veteran 
complained of having breathing spells.  However, respiratory 
system findings noted that the lungs were clear to 
auscultation and percussion.  VA outpatient treatment records 
dated in 1994 showed that the veteran had a normal chest X-
ray but a few scattered rhonchi were heard on examination.  A 
December 1996 Medical Evaluation Board report listed a 
diagnosis of severe obstructive sleep apnea with an 
approximate date of origin as 1991.

An April 1997 VA examination report showed subjective 
complaints of hacking cough, wheezing, and breathing spells 
with exertion.  Pulmonary function test results dated in 
April 1997 showed minimal obstructive disease of the small 
airways.  VA treatment notes dated in November 1997 as well 
as September 1998 reflected findings of sleep apnea.  VA 
treatment records dated in February 2001 as well as August 
2001 noted a history of asthma as well as use of an inhaler 
for treatment.  A February 2002 VA treatment note reflected 
findings of shortness of breath, occasional wheezing, and dry 
cough.  It was noted that occasional rhonchi could be heard 
scattered at both lung fields.  A notation of asthma 
bronchiale was listed in a March 2002 VA treatment record. 

In a May 2004 VA examination report, the examiner listed a 
diagnosis of severe obstructive sleep apnea by history and 
noted that the veteran's chest X-ray showed no abnormalities.  
Physical chest examination results were listed as moving air 
well in all fields as well as no wheezes, rales, or rhonchi.  
In a September 2005 addendum to the May 2004 VA examination 
report, the examiner listed pulmonary function test results 
from May 2004 as suboptimal effort; spirometry suggestive of 
restriction but may be due to poor effort; no bronchodilator 
response; and lung volume shows borderline restriction (may 
be due to obesity).  The examiner indicated that the 
veteran's only current identifiable respiratory diagnosis was 
severe sleep apnea treated with continuous positive airway 
pressure (CPAP) machine.  Additionally, it was noted that the 
most recent pulmonary function test results showed mild 
restrictive changes but were not confirmatory of any specific 
respiratory diagnosis, including asthma.  While additional 
pulmonary function tests were recommended after the May 2004 
results were analyzed, the examiner noted that no additional 
tests had been performed.  Therefore, based on the current 
evidence of record, the examiner stated that the veteran's 
sleep apnea was his only current respiratory problem. 

There is no evidence of treatment for breathing problems 
during the veteran's active duty service.  Post-service 
treatment notes reveal that the veteran had subjective 
complaints of breathing problems as well as treatment for 
asthma and sleep apnea.  However, the Board finds the May 
2004 and September 2005 VA examination and addendum findings 
(based on examination of the veteran and review of his 
pertinent history) to be particularly persuasive on the 
questions of current disability and etiology of the veteran's 
claimed breathing problems.  As noted above, these findings 
attribute the veteran's claimed breathing problems to a known 
clinical diagnosis of sleep apnea, the veteran's only current 
respiratory problem.  As such-and aside from any question as 
to the chronicity of the condition-the competent, persuasive 
evidence in this case fails to establish the existence of any 
chronic qualifying disability manifested by breathing 
problems.  

In addition to the medical evidence noted above, the Board 
has considered the assertions advanced by the veteran in 
connection with his current claim of entitlement to service 
connection for breathing problems.  The veteran is certainly 
competent to assert his symptoms.  See, e.g., Grottveit v. 
Brown, 5 Vet. App. 91-93 (1995).  However, questions of 
medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As a layperson without the appropriate 
medical training or expertise, he simply is not competent to 
render a probative (i.e., persuasive) opinion on such a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  
     
In this case, as the competent, probative medical evidence 
relates the veteran's complaints of breathing problems to a 
known clinical diagnosis, service connection under 38 C.F.R. 
§ 1117 is effectively precluded; hence, the claim on appeal 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the competent medical evidence simply 
does not support this claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App 49, 53-56 (1990).





ORDER

Service connection for breathing problems, claimed as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C. § 1117, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
 


 Department of Veterans Affairs


